        Case 1:16-cv-08270-LTS-OTW Document 129 Filed 09/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ROBIN COLLYMORE,                                              :
                                                              :
                        Plaintiff,                            :   16-CV-8270 (LTS) (OTW)
                                                              :
                      -against-                               :         ORDER
                                                              :
CITY OF NEW YORK, et al.,
                                                              :
                        Defendants.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of the parties’ letters at ECF 127 and 128. It is HEREBY ORDERED

that:

         ECF 125 remains in full force & effect.

         ECF 123 is resolved. No sanctions warranted at this time. Plaintiff is reminded,

however, that under no circumstances shall depositions be linked to, or made conditional or

contingent on, any other event or discovery date in this case.

         Plaintiff’s deposition. Consistent with ECF 125, Plaintiff shall submit letter by noon on

September 21, 2020 identifying 3 dates between September 22 and October 6, inclusive, at

which she will make herself available for seven hours of testimony time. If Plaintiff does not

submit a letter with dates as ordered, then Defendants’ 5:00 pm letter on the same day shall

indicate whether they would like the Court to order Plaintiff’s deposition to go forward on

October 5, 2020, a date on which Plaintiff has indicated she is available. (ECF 127).
     Case 1:16-cv-08270-LTS-OTW Document 129 Filed 09/18/20 Page 2 of 2




       Defendants’ depositions. It appears from ECF 126 and ECF 128 that Defendants’

depositions are scheduled for the week of September 21, 2020 (September 21, 23, and 25) and

that Defendants are ready to be deposed on those dates.

       All depositions shall proceed on the basis of the documents produced to date, without

prejudice to an application to reopen or continue such depositions on the basis of later-

produced documents (i.e. after resolution of discovery disputes by the process outlined in ECF

125 Section II), or for other good cause shown.



SO ORDERED.



                                                           s/ Ona T. Wang
Dated: September 18, 2020                                             Ona T. Wang
       New York, New York                                    United States Magistrate Judge




                                                  2
